Order entered on June 13, 1966 denying, after a hearing, appellant’s application for a writ of error coram, nobis, unanimously affirmed. However, a copy of the trial minutes which appellant requested shall be furnished to him, and the affirmance shall be without prejudice to a motion by appellant, if so advised, made within 60 days after receipt of the minutes, for a new hearing on his coram nobis application aforesaid. The order of this court entered on December 21, 1967 [29 A D 2d 535] is vacated. Concur — Botein, P. J., Eager, Capozzoli, Tilzer and McGivern, JJ.